Citation Nr: 0739178	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-10 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to October 
1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in Philadelphia, Pennsylvania.

In August 2006, the veteran withdrew a request for a Travel 
Board hearing in this matter.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
an acquired psychiatric disorder (other than PTSD) is 
reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issue.  Hence, 
this issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record also does not contain a 
diagnosis of PTSD.

2.  An unappealed December 1980 rating decision denied 
entitlement to service connection for a nervous condition.  
The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

1.  The December 1980 rating decision is final; new and 
material evidence has been submitted since that decision to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See generally VCAA.  Given the 
disposition of the new and material issue reached in this 
case, the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
The following discussion relates to VA compliance with the 
notice and assistance provisions in regard to the PTSD claim.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in January 
2004, after the initial adjudication of his claim in the 
April 2003 rating decision at issue.  But in Pelegrini II, 
the Court clarified that in these type situations, where the 
veteran did not receive VCAA notice until after the initial 
adjudication of his claim, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
The Court more recently addressed what must occur when there 
are these type timing errors in provision of the VCAA notice, 
to avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent him a statement of the case (SOC) in March 
2005 and a supplemental statement of the case (SSOC) in 
September 2005, following the VCAA notice compliance action.  
He was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notice.  His representative submitted written argument on his 
behalf in October 2007.  Therefore, there is no prejudice to 
the veteran because his claim was readjudicated by the RO 
after appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the January 2004 letter 
stated:  "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of Federal department or agency."  (Emphasis in original).  
This satisfies the regulation, in that it informed the 
veteran that he could submit any and all evidence which was 
pertinent to his claim, not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in 
September 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, and 
VA and private medical records.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
psychiatric examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no competent medical evidence of PTSD currently.  In 
the absence of competent medical evidence of current PTSD, 
psychiatric examination of the veteran is unnecessary 
because, even best case scenario, there is no present 
disability to causally relate to his military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current PTSD.  The veteran has been provided the 
opportunity to present evidence pertaining to current 
disability and he has not done so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Entitlement to service connection for PTSD.  

Pertinent Laws and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in- service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2007).

With regard to the second PTSD criterion, evidence of 
stressors in service, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, on the other hand, a determination is made the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis

In this case, the record does not show the veteran currently 
suffers from PTSD.  VA and private medical records dated from 
1982 to 2005 reflect no diagnosis of this condition.  Indeed, 
nowhere in the record is there a competent medical diagnosis 
of PTSD.

The medical records contain numerous diagnoses of psychiatric 
disorders other than PTSD, namely schizoaffective disorder, 
paranoid schizophrenia, and schizophrenia.  While some 
clinicians reported that the veteran displayed "PTSD 
symptoms" none of them made a diagnosis of PTSD.  In fact, 
Dr. A.A., who reported treating the veteran for 15 years and 
endorsed his claim of being sexually assaulted while in the 
service, did not provide a diagnosis of PTSD.  See Dr. A.A.'s 
April 2005 statement.  

The Board does not dispute that the veteran suffers from a 
psychiatric disorder, such is abundantly clear from the 
record.  The evidence of record, however, simply does not 
show that PTSD is one of the conditions he suffers from.  In 
order to be considered for service connection, a claimant 
must first have proof of the disability alleged.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Despite 
a VCAA request from the RO, the veteran has not submitted any 
evidence pertaining to diagnosis of PTSD.  In the absence of 
diagnosed PTSD, service connection may not be granted.  See 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
service connection for PTSD must be denied.

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).  

Pertinent Law and Regulations

Service connection

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in December 2002, subsequent to this delimiting date.  
So the current version of this law, set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a December 1980 rating decision, service connection was 
denied for a nervous condition.  The evidence of record 
consisted of the veteran's service treatment records 
including an August 1980 Medical Board report which found him 
unfit for further military duty due to psychiatric disability 
diagnosed as bipolar disorder, manic episode.  It was 
determined that the condition pre-existed service and was not 
aggravated therein.  The RO & IC denied the claim for lack of 
evidence showing aggravation in service of the pre-existing 
psychiatric disorder.  The veteran did not file an appeal; 
hence, that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.1103.

The additional evidence in this case includes an April 2005 
statement from Dr. A.A. wherein the physician maintains that 
the veteran's pre-existing psychiatric condition was made 
worse by his military service.  

The April 2005 statement is new and material evidence since 
it maintains that the veteran's psychiatric disorder was 
aggravated by service.  Accordingly, this claim is reopened.  
See 38 C.F.R. § 3.156.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.


ORDER

Entitlement to service connection for PTSD is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) is reopened; to that extent only, 
the appeal is granted.


REMAND

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD).  

Having reopened the claim of service connection for an 
acquired psychiatric disorder (other than PTSD), VA has a 
duty to assist the veteran in the development of evidence 
pertinent to this claim under 38 U.S.C.A. § 5107(b) (West 
2002).

The Board notes that the veteran has not been afforded a VA 
psychiatric examination in conjunction with his claim.  

Accordingly, the case is REMANDED to the RO & IC via the AMC 
for the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for a psychiatric disorder 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current nature, severity and 
etiology of his current psychiatric 
disorder.  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be conducted.  The 
examiner should express an opinion as 
to whether the veteran's pre-existing 
psychiatric condition was aggravated 
beyond normal progression during or due 
to his military service.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) 
(holding that an injury will be 
considered aggravated in service when 
there is a worsening of the underlying 
condition and not just a temporary 
worsening of the symptoms).  The 
rationale for any opinion expressed 
should be provided.  A report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (other than PTSD) 
in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
a SSOC and give him an opportunity to 
respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


